Citation Nr: 0916839	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  09-12 721	)	DATE
	)
	)

On appeal from the
Atlanta Education Center of the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the 
calculated amount of $2,259.14, with respect to benefits 
under the VA Survivors' and Dependents' Educational 
Assistance (DEA) program.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The appellant is the child of a deceased Veteran.  She 
challenges the amount of an overpayment of Chapter 35 DEA 
benefits and seeks a waiver of recovery of that overpayment. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision by the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, that denied 
the appellant's request for a waiver of recovery of an 
overpayment. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700(a) (2008).   
In March 2009, the appellant perfected her appeal and 
requested a travel board hearing before a member of the 
Board.  There is no evidence in the claims folder that her 
request has been withdrawn.  Since the RO is responsible for 
scheduling hearings before the Board, a remand to the RO is 
necessary.  



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
Hearing at the RO in Atlanta, Georgia.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


